Title: New York Ratifying Convention. First Speech of July 24, [24 July 1788]
From: Hamilton, Alexander,Livingston, Gilbert
To: 


[Poughkeepsie, New York, July 24, 1788]
Ham[ilton]—Was in hopes this Morning of Unanimity when this Motion was first mentioned. Thot more favourably of it than the other one but since thinks otherwise. Has taken advice with men of character—they think it will not do. Proposed to read a Letter— reads it—supposes this adoption—conditional—and would viciate the business &ct. Himself wrote favourably for it. The terms of the constitution import a perpetual compact between the different states; this certainly is not. Treaties and engagements with foreign nations are perpetual—this cannot be under this adoption. The oath to be taken stands in the way. States & men are averse to inequality. They fully bound & we partially. Should we risk so much on so little? Motives of expediency too much relied on. If they do not accept us will they not sooner have a new convenn than accept us so. Is it worth the jeopardy by which it must be obtained? Is it not of importance that we join unanimously to procure a convenn? The obsern of Lans[in]g does not meet the objecn— as they will contemplate wheather this is a ratificn. If they have any doubt, they will apt Congs to meet on certain federal ground. Interest of some states against us. If they are driven away by us the people will be dissatisfied &ct. We have done everything which possibly can insure our wish—this we shall loose by a second state convention. We shall not be represented in Congress & this for no real end. Moves to have the question postponed & that a circular letter be wrote.
